ORDER
PER CURIAM.
Ronald Blackmon appeals his sodomy conviction and 500-year sentence and the dismissal of his untimely motion for post-conviction relief. He contends that the state did not present sufficient evidence to support a verdict of guilty, that his sentence is unconstitutional, and that the time deadline contained in Rule 29.15(b) arbitrarily denied him due process. We affirm his convictions and the denial of his Rule 29.15 motion. Because we do not discern any jurisprudential value to publishing an opinion, we issue this summary order. Rule 84.16(b).